Appeal by the defendants from two judgments (one as to each of them) of the Supreme Court, Queens County (Leahy, J.), both rendered July 31, 1984, convicting them of murder in the second degree, conspiracy in the second degree, criminal use of a firearm in the second degree, and criminal possession of a weapon in the second degree, upon jury verdicts, and imposing sentences.
Judgments affirmed.
On appeal, the defendants contend that various comments made by the prosecutor during summation denied them a fair trial. However, the record indicates that virtually none of the comments were objected to, and that they were in fact supported by the evidence at trial. Further, the record does not support the defendants’ claim that they were denied effective assistance of counsel (see, People v Baldi, 54 NY2d 137). Weinstein, J. P., Niehoff, Kunzeman and Spatt, JJ., concur.